Title: Notes on a Copying Process, [1796]
From: Jefferson, Thomas
To: 


                    
                        [1796]
                    
                    Un particulier de Hambourg dit avoir trouvé un procedé, pour prendre sur-le-champ à peu de frais, et en quelque endroit qu’on se trouve, copie de toute espece de manuscrit. Mais desirant tirer quelque profit de sa decouverte, il ne la communiquera qu’aux personnes qui voudront payer cette communication 24. francs. On peut dès à present deposer ou faire parvenir cette somme, franc de port, chez le Cit. Coupery, notaire, rue Chabannais No. 18. le 12. Nivose prochain (1r. Janvier) 1797. Les souscripteurs recevront un petit memoire imprimé, dans lequel cette methode sera clairement expliquée. L’argent restera chez le notaire, jusqu’a ce que le memoire ait eté delivrée. Un certificat de douze negocians d’Hambourg et du Consul de France, atteste que les experiences qu’on a faîtes devant eux les ont complettement satîsfaits.
                